958 So. 2d 564 (2007)
Arthur D. CARPENTER, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 2D07-140.
District Court of Appeal of Florida, Second District.
June 20, 2007.
Arthur D. Carpenter, pro se.
*565 Connie Lynn Beach, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
STRINGER, Judge.
Arthur Carpenter seeks review, by way of a petition for writ of certiorari, of the trial court's denial of his petition for writ of habeas corpus which challenged the revocation of his conditional release on several grounds. We agree with Carpenter that his habeas petition was not time-barred by section 95.11(5)(f), Florida Statutes (2004), based on the reasoning set forth by the First District in Martin v. Florida Parole Commission, 951 So. 2d 84 (Fla. 1st DCA 2007). As did the First District in Martin, we certify conflict with Cooper v. Florida Parole Commission, 924 So. 2d 966 (Fla. 4th DCA 2006), on this issue.
However, in addition to denying Carpenter's habeas petition on the timeliness issue, the trial court also denied it on the merits. After a thorough review of the record, we hold that the trial court did not depart from the essential requirements of the law in denying Carpenter relief on the issues he raised in his habeas petition. We decline to address those issues Carpenter has raised for the first time in his petition for certiorari review. See Williams v. Fla. Parole Comm'n, 625 So. 2d 926, 936 (Fla. 1st DCA 1993); Hansen v. Wainwright, 493 So. 2d 38, 40 (Fla. 1st DCA 1986).
Petition denied; conflict certified.
NORTHCUTT and VILLANTI, JJ., Concur.